Citation Nr: 0737912	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  06-36 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to August 
1972.  He is the recipient of the Combat Infantry Badge, the 
Bronze Star, and the Silver Star.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting at the RO in May 2007; a transcript of the hearing is 
associated with the claims file.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim.

2.  PTSD is manifested by no more than anxious mood and 
affect with psychomotor agitation, good eye contact; logical 
and coherent thought process, thought content devoid of any 
current auditory or visual hallucinations; no homicidal 
ideation; suicidal ideation with no plan or intent to act; 
intact memory for immediate, recent, and remote events; 
trouble concentrating; considerable to severe impairment of 
social adaptability, social interactions, and the ability to 
perform job duties in a reliable, flexible and efficient 
manner; and intrusive thoughts about his combat experiences 
on a daily basis, exaggerated startle reaction, nightmares, 
flashbacks, hyper vigilance, avoiding crowds, and isolating 
himself.





CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for PTSD in August 2005.  
The initial decision issued in September 2005 granted service 
connection for PTSD and assigned an initial 50 percent 
disability rating, effective August 2, 2005.  The veteran 
thereafter appealed with respect to the initially assigned 
disability rating.  The Board notes that initial rating 
claims are generally considered to be "downstream" issues 
from the original grant of benefits.  VA's General Counsel 
issued an advisory opinion holding that separate notice of 
VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  See VAOPGCPREC 8-2003.  

However, the Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The veteran was sent a VCAA letter with regard 
to his original claim for service connection for PTSD in 
August 2005, prior to the issuance of the September 2005 
rating decision.  An additional VCAA letter was sent in July 
2006 that advised him of VA's duties to notify and assist as 
relevant to his initial rating claim.  The July 2006 letter 
also informed the veteran of the evidence necessary to 
substantiate a higher initial rating, in accordance with 
Dingess/Hartman. 

Failure to provide pre-adjudicative notice under VCAA is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Court has 
held that a claimant need only be provided VCAA notice and an 
appropriate amount of time to respond, followed by proper VA 
process.  See Pelegrini at 120-123; see also 38 C.F.R. § 
20.1102 (2007) (harmless error); Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

In this case, the Board finds that the requirements with 
respect to the content of a VCAA notice were met.  The 
Court's decision in Pelegrini held that, for a VCAA notice to 
be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the notice must: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims.  Pelegrini at 120-
121. 

In this regard, the letters sent to him in August 2005 and 
July 2006 advised him of what evidence VA would attempt to 
obtain and what evidence he was responsible for identifying 
or submitting to VA.  Additionally, the August 2005 letter 
informed him of the evidence necessary to establish service 
connection, and the July 2006 letter informed him of what 
evidence was needed to substantiate his initial rating claim, 
namely that the evidence must show that his service-connected 
disability had increased in severity.  Moreover, in July 
2006, the veteran was provided with additional notification 
pertinent to the evidence necessary to substantiate a 
disability rating and effective date in accordance with 
Dingess/Hartman, supra.

Pertinent to the fourth element, the August 2005 and July 
2006 letters requested that the veteran submit to VA any 
evidence in his possession that pertained to his claim.  
Thus, the Board concludes that, having received a fully VCAA-
compliant notice prior to issuance of the original decision, 
the veteran had knowledge of his and VA's responsibilities in 
developing claims, to include his initial rating claim.  
Further, after the July 2006 VCAA notice was provided, the 
veteran's initial rating claim was readjudicated and a 
statement of the case was provided to him in October 2006, 
such that he had the opportunity to respond to the remedial 
VCAA notice prior to the appeal reaching the Board.  

Therefore, the Board finds that the defect with regard to the 
timing of the VCAA notice is harmless because of the thorough 
and informative notices provided throughout the adjudication 
process.  In addition, the veteran has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the AOJ 
subsequent to receipt of the required notice.  In fact, the 
veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing of the notice has not 
affected the fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman, supra; cf. Locklear v. Nicholson, 
20 Vet. App. 410, 415-16 (2006) (duty to notify does not 
extend in perpetuity or impose duty on VA to provide notice 
on receipt of every piece of evidence or information). 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, VA treatment records and VA examination reports 
dated in September 2005 and August 2006 were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claim.  The veteran has identified no additional, relevant 
records that VA needs to obtain for an equitable disposition 
of his claim. 

Additionally, the veteran was afforded VA examinations in 
September 2005 and August 2006.  Based on these facts, the 
Board concludes that the medical evidence of record is 
sufficient to adjudicate the veteran's claim without further 
development.  Thus, the Board finds that additional efforts 
to assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected PTSD.

The veteran's service-connected PTSD is assigned a 50 percent 
rating evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  The veteran contends that his symptomology 
is worse than is contemplated under such rating, and that a 
higher rating should, therefore, be assigned.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestations of 
particular symptoms.  However, the use of the phrase "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve only as examples of the type 
and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV). 

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

According to the record, the veteran's primary stressor was a 
search and destroy mission in Vietnam when his unit made 
contact with the Viet Cong, 11 troops were immediately 
wounded, and the unit was surrounded while a helicopter was 
trying to get the wounded out, resulting in casualties of 80 
percent and the veteran being wounded in the left leg.  At 
his September 2005 VA examination, the veteran indicated that 
he is now retired and that his last job was as a motor pool 
driver.  He lives alone, has been married and divorced three 
times, has four children and nine grandchildren, and is not 
dating.  He described a close relationship with one of his 
daughters and two grandsons, a fair relationship with one son 
and strained or no relationship with his other two children.  
He had two close friends whom he saw about once per month.  
The veteran stated he consumed about 10 beers per day.  He 
reported intrusive thoughts about his combat experiences on a 
daily basis, exaggerated startle reaction, nightmares, 
flashbacks, psychological and physiological reactivity to 
trauma cues, emotional detachment and fear of getting close 
to others, irritability and trouble concentrating, and 
difficulty sleeping. 

Objectively, the VA examiner observed that the veteran was 
alert, oriented, and attentive; and his mood and affect were 
anxious with some evidence of psychomotor agitation.  His eye 
contact was fair, his thought process was logical and 
coherent, and his thought content was devoid of any current 
auditory or visual hallucinations.  The veteran denied 
current homicidal or suicidal ideation, but indicated he had 
a history of physical aggression until 10 years before.  His 
memory was intact for immediate, recent, and remote events, 
but he was not able to concentrate well-enough to spell 
"world" backwards.  The examiner determined that his social 
adaptability, social interactions, and his ability to perform 
job duties in a reliable, flexible, and efficient manner were 
moderately to considerably impaired.  His diagnosis was PTSD 
with limited social support, and a Global Assessment of 
Functioning (GAF) score of 53. 

At his August 2006 VA examination, the veteran reported that 
he is only close to one of his daughters, that he lives alone 
in a retirement community, and that he does not participate 
in the community and is very isolated.  He reported intrusive 
thoughts about his combat experiences on a daily basis, 
exaggerated startle reaction, nightmares, flashbacks, 
hypervigilance, avoiding crowds, isolating himself,  
irritability and anger, and difficulty sleeping. 

The VA examiner found him alert, oriented, and attentive with 
anxious mood and affect with psychomotor agitation.  He 
appeared depressed and tearful.  His eye contact was good, 
his thought process was logical and coherent, and his thought 
content was devoid of any current auditory or visual 
hallucinations, although he reported such symptoms in 
flashbacks and nightmares.  The veteran denied current 
homicidal ideation, but indicated he had thoughts of hurting 
himself, although with no plan or intent to act.  His memory 
was intact for immediate, recent, and remote events, and he 
was able to spell "world" backwards, though slowly, 
suggesting some concentration problems.  The examiner 
determined that his social adaptability, social interactions, 
and his ability to perform job duties in a reliable, flexible 
and efficient manner were considerably to severely impaired.  
His diagnosis was PTSD and depressive disorder, not otherwise 
specified, with relative isolation, problems with medical 
difficulties, psychological problems, and a GAF score of 50. 

The Board observes that the veteran has been receiving 
outpatient treatment for his PTSD since February 2006.  The 
symptoms recorded in these treatment reports are similar to 
those noted at the veteran's VA examinations, to include 
anxious mood and affect, difficulty sleeping, nightmares, 
recurring thoughts, and excessive startle reaction.  His GAF 
scores ranged from 50 to 52, and his February 2006 initial 
treatment plan noted severity of PTSD at 5 out of 10.  
Overall, the veteran's VA treatment records do not reflect 
that the veteran's symptomology has been consistently better 
or worse than reported at the VA examinations. 

The Board notes that the veteran has been assigned GAF scores 
ranging from 50 to 53 based upon his psychiatric impairment.  
A GAF score of 51-60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  A GAF score of 41-50 contemplates serious 
symptoms such as suicidal ideation, severe obsessional 
rituals, frequent shoplifting or any serious impairment in 
social, occupational, or school functioning, e.g., no 
friends, unable to keep a job.  See DSM-IV at 44-47.  While a 
GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders, the GAF scores assigned in a case are not 
dispositive of whether overall improvement has been 
established; rather, they must be considered in light of the 
actual symptoms of the veteran's disorder.  See 38 C.F.R. § 
4.126(a).

Additionally, the Board observes that the veteran has had a 
diagnosis not only of PTSD, but also of depressive disorder, 
not otherwise specified.  The Board finds that there is an 
inadequate basis in the record upon which to dissociate the 
veteran's depressive disorder symptoms from his PTSD 
symptoms.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition).  Additionally, the only record showing 
such a diagnosis is the August 2006 VA examination, thus 
there is no indication that a diagnosis of depressive 
disorder is current or chronic. 

Taking all evidence into account, the Board finds that the 
veteran exhibits symptoms meeting the criteria of both a 50 
percent rating and a 70 percent rating.  Specifically, the 
Board determines that the veteran's PTSD is manifested by 
anxious mood and affect with psychomotor agitation, good eye 
contact; logical and coherent thought process, thought 
content devoid of any current auditory or visual 
hallucinations; no homicidal ideation; suicidal ideation with 
no plan or intent to act; intact memory for immediate, 
recent, and remote events; trouble concentrating; 
considerable to severe impairment of social adaptability, 
social interactions, and the ability to perform job duties in 
a reliable, flexible and efficient manner; and intrusive 
thoughts about his combat experiences on a daily basis, 
exaggerated startle reaction, nightmares, flashbacks, hyper 
vigilance, avoiding crowds, and isolating himself.   

Giving the benefit of the doubt to the veteran, the Board 
concludes that an initial evaluation of 70 percent, but no 
higher, is warranted for the veteran's PTSD.  38 C.F.R. § 
4.130, Code 9411 (2007).  A rating of 100 percent is not 
supported by the evidence in that the veteran does not 
display total occupational or social impairment due to gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; of loss of memory of own name, occupation or 
the names of close relatives. 

Consideration has been given to the veteran's own statements 
regarding the severity of his symptoms.  However, such 
statements alone are not competent evidence since only those 
with specialized knowledge are competent to render an opinion 
concerning the severity of a disability.  See Espiritu v. 
Derwinski, 2 Vet.  App. 492 (1992).  

As indicated, the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against an initial rating in 
excess of 70 percent.  Therefore, application of the doctrine 
does not support a higher initial rating than the 70 percent 
herein assigned.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected PTSD presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected disability 
does not result in a marked functional impairment in a way or 
to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an initial rating of 70 percent, but no 
higher, for service-connected PTSD is granted.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


